OPINION
WALKER, Presiding Judge.
The defendants below, Barbara Sue Pat-mon and David G. Patmon, were convicted in Hamilton County of receiving stolen property over the value of $100 and sentenced to three years in the penitentiary. The trial judge granted Barbara Sue Pat-mon’s petition for a suspended sentence. *678Both appeal in error contending that the evidence does not support the verdict and that the trial judge erred in refusing to direct the verdict in their favor.
On July 20, 1972, the defendant Barbara Sue Patmon, then Barbara Sue McGee, bought from Trotter Pontiac in Chattanooga a green 1969 Oldsmobile for $2,474.95. Soon thereafter Trotter Pontiac assigned the sales contract to American National Bank of Chattanooga.
When Mrs. Patmon bought the car she was married to one Otis McGee who was at that time in military service in Florida. On Mr. McGee’s return to Chattanooga about August 7, 1972, and his learning of her purchase, he objected particularly when he found that the car was in the possession of her friend, the defendant David G. Patmon. Mr. McGee forced his wife immediately to sign a voluntary repossession agreement and to surrender title to the bank. After some difficulty in regaining possession, he had the car returned and at the direction of the bank’s vice-president had it placed on the lot of Trotter Pontiac, where it remained until it was stolen about October 27, 1972.
Some time after the surrender of the automobile, Barbara Patmon divorced Otis McGee and married David G. Patmon, her codefendant. On May 2, 1973, officers searching for the stolen automobile found it in the possession of the defendants and arrested them. David G. Patmon was driving it at the time and Barbara Sue Patmon was with him.
The defendant David G. Patmon did not testify. In her statement to officers and in her testimony, she said that in October or November 1972, she bought this automobile in question from one Fish Mouth for $400. She testified she saw Fish Mouth on 9th Street in Chattanooga and he told her he had an automobile for sale; that two weeks later she bought this car from him for $350 in cash and $50 to be paid later; the car had been wrecked but Fish Mouth said it would not take much to repair it. By her testimony he said the car was his and she did not know that it was the same one she bought in July 1972 and surrendered in August 1972. She said she did not notice that it had the same license plates issued to her; that Fish Mouth told her she would get papers for the car when she made her final payment of $50; that she did not know Fish Mouth’s real name or where he lives and that she has never seen him again. From her testimony, she was in possession of the car soon after its theft. The evidence shows that both defendants had been driving the car and that David G. Patmon had been driving it to and from work.
From this evidence the jury could infer that the defendants were in possession of the recently stolen automobile with the requisite guilty knowledge. We follow the objective test rule for determining guilty knowledge by which its existence is regarded as established when the circumstances surrounding the receipt of the property is such as would charge a reasonable man with notice or knowledge or would put a reasonable man on inquiry which if pursued would disclose that conclusion. See Kessler v. State, 220 Tenn. 82, 414 S.W.2d 115; Taylor v. State, Tenn.Cr.App., 493 S.W.2d 477. The unexplained possession of recently stolen goods may warrant the inference that they were illegally received. Tackett v. State, 223 Tenn. 176, 443 S.W.2d 450. The jury did not believe the defendants’ explanation of their possession of the property. Under this evidence, it was warranted in returning a verdict of guilty of receiving stolen property against both defendants.
Without merit is the contention that proof of value over $100 was not proven. Barbara Sue Patmon’s testimony is that she paid $400 for the repurchase of the vehicle. She had purchased the same car a few months before for over $2400. The testimony of the manager of Trotter Pontiac was admissible on that value. The trial judge *679did not err in refusing to direct a verdict for the defendants on the evidence presented here.
The sentence reflects that both defendants are “disqualified from exercising the elective franchise.” Chapter 740, Sec. 4(70), of the Public Acts of 1972, deleted this provision. The judgment is modified by striking this disqualification.
As modified the judgment is affirmed.
O’BRIEN, J., concurs.
DWYER, J., concurs with opinion.